Citation Nr: 0737954	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an extraschedular rating for residuals of a 
chip fracture of the left fifth finger, currently evaluated 
on a schedular basis at zero percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1987.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which, in pertinent part, granted service connection for 
residuals of a chip fracture of the left fifth finger, 
evaluating it at zero percent.  The RO issued a notice of the 
decision in February 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) in May 2004.  The RO provided a 
Statement of the Case (SOC) and the veteran timely filed a 
substantive appeal in June 2004.

In May 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

On appeal in December 2005, the Board remanded the case for 
additional development, to include supplying proper Veterans 
Claims Assistance Act (VCAA) notice and referring the issue 
of whether an extraschedular rating was warranted for the 5th 
finger disability to the Director of the Compensation and 
Pension Service (CPS), in accordance with 38 C.F.R. § 3.321.  
The RO thereafter provided additional SSOCs in May 2007 and 
July 2007.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the December 2005 
Remand Order, and that neither the veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

The Board finds that recently dated medical evidence raises 
informal claims of entitlement to service connection for left 
trigger thumb and left carpal tunnel syndrome secondary to 
residuals of a chip fracture of the left fifth finger.  These 
issues are not developed for appellate consideration and are 
referred to the RO for appropriate action.   
FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2. Factors such as would render impractical the application 
of regular schedular standards in the evaluation of the 
veteran's service-connected residuals of a chip fracture of 
the left fifth finger are shown, including marked 
interference with employment solely attributable to residuals 
of a chip fracture of the left fifth finger.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating on an 
extraschedular basis for residuals of a chip fracture of the 
left fifth finger, but no more than 10 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2006 letter sent to the veteran by the AMC adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The AMC thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The January 2006 letter from the AMC satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service-
connected residuals of a chip fracture of the left fifth 
finger presented such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Specifically, this letter asked the veteran to 
provide VA with statements from his employer or co-workers 
substantiating diminished work capacity or that he is no 
longer able to maintain the level of proficiency that his job 
requires.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the AMC determined such 
to be necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the January 2006 
letter.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against his claim for an 
extraschedular rating renders moot any question about a 
different disability rating and effective date.  In addition, 
the AMC provided rating notice in its May 2007 SSOC.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
February 2004 RO decision that is the subject of this appeal 
in its January 2006 letter.  Notwithstanding this belated 
notice, the Board determines that the AMC cured this defect 
by providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the May and 
July 2007 SSOCs.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  The veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, 19 Vet. App. at 128.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations, in January 2004 and October 2004, 
which were thorough in nature and adequate for the purposes 
of deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 C.F.R. § 3.326.
 
Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations

a. Extraschedular Ratings 

Adjudicators determine disability ratings by applying the 
criteria set forth in VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155.  To accord justice in the exceptional 
case where the assigned schedular evaluation is found to be 
inadequate, the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in 38 C.F.R. § 3.321 an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1); see Brambley v. 
Principi, 17 Vet. App. 20, 23 (2003) (holding that 
"[e]xtraschedular rating consideration is a component of the 
appellant's claim for an increased rating").  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Where a claimant 
alleges a marked interference with employment, the Board must 
consider a "complete picture of the appellant's service- 
connected disabilities and their effect on his 
employability."  Brambley, supra, at 24 (emphasis in 
original).

b. Fenderson Appeal 

In the instant case, the veteran has challenged the initial 
rating for his service-connected residuals of a chip 
fracture, as opposed to having filed a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(noting distinction between claims stemming from an original 
rating versus increased rating).  The veteran thus seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it and objects to it as 
being too low.  See id.

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  See 
Fenderson, supra, at 126, 127. Additionally, "[w]hen after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the [veteran]."  38 
C.F.R. § 4.3.  "Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.






c. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The service medical records show that the veteran sustained a 
chip fracture to his left fifth finger in November 1985.  The 
finger was placed in a splint.  

The veteran underwent a VA (QTC) examination in January 2004 
for evaluation of his left fifth finger disability.  He 
reported that he has been unable to fully extend the distal 
phalanx of that finger.  He had no pain associated with this.  
He did not receive any treatment after the initial finger 
splinting.  He did not take any medication for his finger and 
he had no functional impairment related to this.  He had not 
missed work as a result of this condition.

The left hand of the veteran is dominant.  On examination of 
the hands, the veteran was able to use both hands to tie 
shoelaces, fasten buttons, and pick up a piece of paper and 
tear it without difficulty.  All fingertips of both hands 
approximated the proximal transverse crease of the palm.  The 
veteran's hand strength was normal on both the right and left 
hands.  Distal interphalangeal (DIP) joint flexion of the 
left little finger revealed -30 degrees of extension.  It 
could not be actively moved to full extension and it could 
not be passively placed into full extension.  Proximal 
interphalangeal (PIP) joint flexion was from 0 to 100 
degrees.  Metacarpal interphalangeal (MP) joint flexion was 
from 0 to 90 degrees.  There was ankyloses at the DIP joint 
which was unfavorable as it was constantly at -30 degrees of 
extension.  X-ray of the left hand revealed a chip fracture 
of the DIP joint of the left fifth finger, consistent with 
tendon avulsion of the extensor tendon.  The examiner 
commented that this is what resulted in the inability to 
fully extend the DIP joint.

The diagnosis was residuals of a left finger extensor tendon 
avulsion with mallet finger at the DIP joint with ankylosis 
at -30 degrees of extension.

The veteran underwent another VA (QTC) examination in October 
2004 for evaluation of his left fifth finger disability.  He 
complained of constant pain and limited range of motion.  He 
reported that he was not receiving any treatment for his 
condition.  Functional impairment included difficulty 
manipulating small objects and diminished grip strength.  The 
condition did not result in any time lost from work.

The veteran was able to tie shoelaces, fasten buttons, pick 
up paper and tear it without difficulty.  Hand dexterity 
examination revealed the left hand fingertips could 
approximate the proximal transverse crease of the palm.  Left 
hand strength was slightly reduced.  DIP joint flexion was to 
44 degrees.  PIP joint flexion was to 100 degrees.  MP joint 
flexion was to 90 degrees.  The left little finger proximal 
joint interphalangeal joint was in a favorable position.  The 
left little finger distal interphalangeal joint was in an 
unfavorable position.  Left hand X-rays revealed a healed 
fracture in the distal phalanx of the left fifth finger.  

The diagnosis was healed fracture of the 5th finger with 
residual ankylosis and reduced range of motion.

The veteran testified at an April 2005 hearing that he is 
left handed and cannot hold things for a long period of time.  
He has limited movement in his fingers due to pain.

In a December 2005, the Board remanded the veteran's claim 
for an extraschedular rating to the Director of the CPS.  
Thereafter, in an April 2007 letter, the Director of the CPS 
indicated that he had reviewed the record, to include the 
veteran's January and October 2004 examinations.  Based on 
his review of such evidence, the Director concluded that the 
clinical evidence failed to demonstrate any exceptional or 
unusual disability picture or marked interference with 
employment that would render use of the rating schedule 
impractical.  He noted that the veteran had not received 
treatment for the chip fracture of the DIP joint of the left 
fifth finger since military service.  Accordingly, the 
Director found that the zero percent schedular evaluation was 
appropriate and that an extraschedular rating, reflecting an 
unusual or exceptional disability picture with marked 
interference with employment, was not warranted.

Most recently, in June 2007, the veteran submitted Salt Lake 
City VAMC treatment records from October 2005 to January 27, 
2006 and an April 2006 surgical report indicating that the 
veteran underwent a left fifth distal interphalangeal joint 
fusion.

b. Discussion 

The Board determines that the evidence supports an initial 10 
percent rating on an extraschedular basis for the veteran's 
service-connected residuals of a chip fracture of the left 
5th finger.  38 C.F.R. § 3.321.  The record reflects 
essentially daily pain and discomfort of the fifth finger 
disability, which interferes with grasping ability and 
overall causes some definite industrial impairment.  It is 
pertinent to note that after the RO failed to assign a 10 
percent extraschedular rating, the veteran submitted 
additional medical evidence showing Salt Lake City VAMC 
treatment from October 2005 to January 27, 2006, including an 
April 2006 surgical report indicating that the veteran 
underwent a left fifth distal interphalangeal joint fusion.

The evidence also shows that the veteran has reported that he 
builds garage doors.  Despite the RO's solicitation for any 
additional evidence in support of this claim and disclosure 
of the type of evidence needed to support this claim, the 
veteran has offered no attestations from work colleagues or 
supervisors, regarding the impact of his left fifth finger 
disability on his work performance.  However, the veteran 
testified that he did not want his employer to know about his 
left fifth finger disability.  He stated that "I just can't 
perform as naturally as the rest of these guys can, but I 
keep it hidden" and that "a lot of stuff I did with my left 
hand, I just adapted doing it with my right."  All in all, 
therefore, the Board finds that the veteran's left fifth 
finger disability has caused him to have such impairment as 
to render the application of the rating schedular 
impractical.  While not currently on appeal, it is pertinent 
to note that a 5th finger disability must be rated zero 
percent on a schedular basis even when there is unfavorable 
ankylosis present.  It is the undersigned's view that hand 
disabilities are often underrated, including in this case 
where you have a significantly disabled finger disability, to 
include interphalangeal joint fusion that clearly interferes 
with grasping ability, which in turn must cause some 
significant work impairment given the nature of the veteran's 
work with his hand.  Despite such disability, the rating 
schedule calls for a zero percent rating. This is precisely 
the kind of situation that 38 C.F.R. § 3.321 was designed to 
address.  

IV. Conclusion 

Factors such as would render impractical the application of 
regular schedular standards in the evaluation of the 
veteran's service-connected residuals of a chip fracture of 
the left fifth finger are shown, including marked 
interference with employment solely attributable to residuals 
of a chip fracture of the left fifth finger. Accordingly, an 
initial 10 percent rating on an extraschedular basis for 
residuals of a chip fracture of the left fifth finger, but no 
more than 10 percent, is warranted.  38 .3.321(b).  While not 
currently on appeal, according to the rating schedule, the 
5th finger is rated 0 percent even with the presence of 
significant disability, to include favorable and even 
unfavorable ankylosis.  The Board finds no basis to grant an 
extraschedular rating in excess of 10 percent.  As the 
preponderance of the evidence is against this aspect of the 
claim, the benefit of the doubt doctrine is not applicable. 
38 U.S.C.A. § 5107(b); see also, generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An initial 10 percent on an extraschedular basis for 
residuals of a chip fracture of the left fifth finger, but no 
more than 10 percent, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


